OFFICE   OF THE   A’lTORNEY GENERAL      OF TEXAS

                                     AUSTIN

GcluIC.MIllll
mlvmmT.a-




                                              roooodla(p or the
                                               county, ?8za8,
                                              @as, la rouaa ala

                                              od 8nd   08rrtod




                                           for th8 first     81%        '
                                           aad thee0     hrlprrr    ~
                                   math0   or the yo8r.Q

                                                                            .
                                                                    *c-
                 'Dow tba Coanimioao~~ Court kvo the
           authority to make l $mp au8 8&f~FO&JriOtioA    to
           UL orrio    ror thputy hisa u34 not 8plry    th0
           8mmmt    to b 8p a id
                               l8oh deputy?   Do08 tbr Co uAty
       hA4itGF          b sV0
                            llth Q Pt0it~
                                        188Ue                     monthly   wW-
       MIltO        t0 dO~U8hO mds?                    the   &k08m1    t O21118
                                                                              Or
       the rbova rt*trd rlaute of the Coml~~ianrrs~
       courw-
                &rtiClO                  civil
                          b@o@, y8PCiCiA'cl                           Stntti88,    prOYid88,
la   part,     m8 rallow8t
             %h’brneVrr eaj distrlet, 0aon8y or pr8ciact
       0fri00r 8baU roqalra thr,senlc48 of dspuSio8,
       a86i88nn8e M obrk8 ib th+ pWfOmnDUa Of him
       dutiO8        tie     8hal1 8p3ly          to    ti4 COWty       COcPmiS8~O&erS'
      'CotM or Dir county tar euthoriby tc aypelat
       aaah dOQ,oticSS88iSt~Ultt8
                                Or dhrks, 8tatin6
       by IWO~D a~pl&Aor~  tbs na?nbr neohl,  the
      position      to be fill&                   and t&b &SOUDt to ba imid.
      ;6sib   applloatlen   shall                  be la~oapanled by a
      ctotment        rhowin& th8                 probable rearigto rx0i8
      rQO8, ~aai6#i01%~Mid eOUp@58tktiWI80 be Ool-
      loot.4by 8ai6 of%or U\lrt&g th4 firs&l.Y.&i-
      aa4 the probable di8barreiwat@WdGh still Lx-
       01~64 sill salariss and espouses of said.asrice;




      court  or coy mmber     th4-0r   4 ttampt to ior2usaee
      t&8 a y p OiDtM O &f tl4 wr8Or, tS dE+lt~, PeSti-
      tmat or alsrk In say 0fricO.        Upon ths entry
      or 0troh order the offiasrr     ap9lyfn~s tar 6uah
      l88~tWt8,     dOji,ati@8 0%’OlO*S    Oh@11 ?‘@,8PthOP-
      ie.cl 80 eppefM   fbra;   provid8d   that enid eom-
      paasttian rball   not sxs4ed ths wmxb~wa emunt8
      ~roinbrter     oat* The ou5p6oatlom wblah
                                8ot
      my       br   SC@th4 dWptii38, 484i4ttICt6Or
                     Cu@YWd                                                            .'
      akpk6 tiborenaw4d for their 84PVl408 *Fall
      be I rba8aeable                  oaq, 00% to           4seead    the   roimh     ,
       iOg     ~Uao~n.tlr
                                                                                       “, -~
                ”.      .    . (1

                Prior         tc th6 lnaotnest of ArtioLs 39O!:,.augm, tb8
OOUJAt~ Olorks              d&erAbOd         fOZ       tbWWaVO8        tki4 qUWti0n        Of   85.
                                       ,,   and    radr      contxauts     for their       orwpsn-
               Tharo 18 a0 lsagumga urafiin Artiols SBOP: i4diaatln8
 florronble Loo Pro660~1, Pyr 3


 that ‘tha86larlor‘of rueh d6putl66, rrrslrtaats
                                               and olarkr
 rry be fixad by ldVat6 a@%omont botwoon thr oounty olerk
 and him doputler. Ontho other h6nd, by tho axpro     pro-
 vialon at 6814 lrtiolo, tho ooun~ olork is ropuftod to aaalcs
 application to tb6 oomty eoauda6loarr8~court of his oounty
 iOr cothority to appoint 8ueh dqmtloo, aoslrta6t6 6nd
 Olork6, 6ktUag by 6vroral p p llOi%     tl
                                       the
                                 lthorlz$ag
                                    r
                                             o n madad,
                                            au&m
 the pouftlon to be iillod aad the smount to bo paid,
 6614 6ourt 8b611 me& it6 a r do               the a ol~taont
                                                                                  -end
 Oi’6UOb     d6DUtiO6,      666i6t66t6      6nd   ClsNt6    and   fir   t   r6   oouipea-
 66tlon to be paid th6a dthla ths llnititious heroin pro-
 larlbod 6nd dotrrmino tb6 numbor to bo rppofntod 6s in
 th6 dl8orotlon OS said oourt my bo ppopor.m
                 Tho Su;~rom6Court oi Tans6 lntha ea60 of El116
 Count*_r.       Thomprcn, 66 S. W. 43, ha6 unequlvooallyi3oadeumod
 a8 ~ooafrwy       to    public   polloy the fixlxg or deputies’                  ra~6rloo
 by prlvatm       s~reoablltrAl60 6be YarylmS Casualty Compeny v.
 W&o~~;O'         S. I?.fr?ad) Ξ ~h;auarar
                                            V. Uullipps, 107 3. ".
         .
                ThO Qoprsf66lon~r6'6OWt ha6 linrit6d&!?ludlOtloa,
 and      when otrtutory.arttbotlty16 given for the 6xsralo6 of
  oartnin     powarr and the porlonm66u of c6rtaln     dutlok tho8s
  detail~psrforaod
  thorlt~,bmaer
                         an       provided
* rogtiramntr mqet br ltrlotly to U6wed~a s         d
                                                   every  lsaential
                                   l&i ths 6tatute. Tho only au-
                    whlOh 6 s&~srihmrr~     aourt aould arrlrt in
  the lppaintmnt or th6 deputlss nam6d in Artlcls 390& le th6
  authority owlerrsd thorala and could be oxoout6d 06ly in
  tho Illlimtlr  ~rascribed in the s&t&6.     btcte P. Joh13600,&E
  8. Y. (al) 110.
                 In view or t&o roregolnffauthorltirr,it 16 tho
 oplnioo of this       d@p&rtMnt  that mur fist qUtb8tlOa6hould
 br    anewred     In the negatlir.
                 Your
                   6.8OOfid quimtibn
                                 shotid llk6wi66 be rnrwarsd
 in the     nogatlrs. A6 ~lr66dp
                               pointed out, tbo oommlr610ner6c
 court ie glr6n tull authority  ovmf the csr~ndituroof &and6
 for oounty olmrkr to be psi8 4ol;Qltp   16y666 la Cb6~Offi66
 of oounty alerk within tho aaxl?&u 1~3 ta tired  by k.w..~The
 appolatlrentbr 6pgUo6tlon to ati alth th6 eo66eat of-tbo
 a6annl6sloneF6oourt la only to b6 o~foob6d nrter 6 proper
 order authorlzlq  mim 1s lakQ@by the 006md~6iOn~r6~' eb~ft.
 &r said     uourt,      under thha tacta     rslattrd     by you, $16 a&            apealfy
Ronemblo ko          Proud&          Aar   4



tho cocqoruatlon to be pal4 oaoh deputy oounty olak, a6 r*
qQir@l by ArtlCl6 8002, the Or86r 6UthOPiSirrg SUOh 4pgOLPt-

and
wnt 16 not tha pmpar OMIr, 66d la thwetaro of no Imoo
        atfoot   and t&r county quditor Co48 not hto tho wWbor;ty
to 1**ue monthly salary       Warl’tmtS w&or the tOZm6 tb6,;rsOf.
                 T%usth&      that   bhe   6bbYo 6n6w6rS     yJclxp inquirl66,   ~6
rueth

                                                     Your*     Tory    truly